Whitfield, C. J.,
delivered the opinion of the court.
After careful consideration of the record, we are constrained to differ from the learned chancellor in the court below in thé conclusion reached by him in this case. The polestar in such an inquiry is the interest of the child, and in view of the case made by this record we think it is clear that that interest is best sub-served by awarding- his custody to his' father. Hibbette v. Baines, 78 Miss., 695 (29 South. Rep., 80; 51 L. R. A., 839).

Reversed, and a decree here for appellant.